                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOSEPH THOMAS SMITH,                       :
                                            :
           Plaintiff                        :
                                            :       CIVIL ACTION NO. 3:18-CV-1060
    v.                                      :
                                            :        (Judge Caputo)
 THOMAS D. BRUNS, et al.,                   :
                                            :
           Defendants                       :



                                       ORDER

      AND NOW, this 22nd day of JANUARY 2019, in accordance with the

accompanying Memorandum issued this date, it is ORDERED that:

      1.     Mr. Smith’s action is DISMISSED WITHOUT PREJUDICE
             pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a
             claim for which relief can be granted.

      2.     Mr. Smith’s claims against the Defendants are DISMISSED
             WITHOUT PREJUDICE to Mr. Smith filing his claims in a
             new civil action in the event his convictions are ever vacated
             or invalidated.

      3.     Mr. Smith’s motion for injunctive relief (ECF No. 16), and
             motion to transfer (ECF No. 18) are DENIED.

      4.     The Clerk of Court shall CLOSE this case.



                                                   /s/ A. Richard Caputo
                                                   A. RICHARD CAPUTO
                                                   United States District Judge




                                          - 12 -
